       Case 1:18-cv-05385-SDG Document 211 Filed 11/13/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SANHO CORPORATION,
       Plaintiff,

                       v.                                 Civil Action No.
                                                         1:18-cv-05385-SDG
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC., and KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION, INC.,
dba “j5create;” and DOES 1-10,
       Defendants.
SANHO CORPORATION,
       Plaintiff,
                                                           Civil Action No.
                       v.                                1:20-cv-02150-SDG
                                                         [consolidated case]
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC.; KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION; MAGIC
CONTROL TECHNOLOGY; STARVIEW
GLOBAL LIMITED, each doing business as
“J5Create;” and DOES 1-10,
       Defendants.

                                    ORDER

      This matter is before the Court on Plaintiff Sanho Corporation’s motion for

the issuance of letters rogatory on Defendants Magic Control Technology

(Magic Control) and Starview Global Limited (Starview) [ECF 201] and Sanho’s

motion for an order permitting it to serve Magic Control and Starview by Federal
        Case 1:18-cv-05385-SDG Document 211 Filed 11/13/20 Page 2 of 2




Express mail at their addresses in Taiwan [ECF 202]. For good cause shown, the

Court finds that Sanho’s motions should be GRANTED. However, the forms and

instructions attached to Sanho’s motions do not comply with the processes

followed by this Court. As such, Sanho is ORDERED to contact the Clerk of Court

directly at the following phone number to properly execute its requests: 1-404-215-

1635.

        SO ORDERED this the 13th day of November 2020.


                                                    Steven D. Grimberg
                                              United States District Court Judge
